          Case 1:20-cv-00012-NLH Document 14 Filed 02/18/20 Page 1 of 6 PageID: 87
                                                                                                                                ,_




                                                                                                                          ~i✓ )-0 .
    -
         ~~~-                       ~- C {      (AJ-~J-II
                                                               ,:    i -


                                                                    ·-
                       ~ l:Jiso A-- ~<v,J
        MSo
        ~-\ 0
                       4        A-            £.1£;,;i __/1,;,_/
                                               tb->D
                             is_;oJ£R~ : ~ {J~ 'fM~U.U ~)? ~
                                                                                    ~        •
                                                                                          M.af:iJj_i:--f           L' 5;Llr:---#tS:'
                                                                                                                    Wy
                                                                                                                                M!
                                                                                                                                         Mol-tON ~q
                                                                                                                                                       ~l)L:_-



                                                                                                                                              lfia-t ,l"' ~ t<l 1,
                                                                                                                                                                             .i



        f-Jo       Pt'~ OoJ.<'f ___ {;;;d
                        I/
                                                         G~,.,t.Ji ..           ·

                                                                                                 te~.JcJlo~>))                       I



                                                                                                                                                                '
                                                                                                                                                                             .'
                                                                                                                                                                              '
                                                                                                                          H() N~ #J. rfiot;}P»----

                                                 '                         n~e e , v~e o
                                                                                    FEB 1 8 20l0
                                                                                                       1111
                                                                            AT 8:30
                                                                                        -· __
                                                                                WILLIAM T. WALSH
                                                                                           .,
                                                                                        --- ..
                              ---   ·-   •-                '                                                  ·-
                                                                            '                                                                                            -




                                                     '


               I

                                                                                                                                          -

                                                                                                   '


                   "                                                                                                                                                 i
           \




-


                                                                                                   -




                                                                                                                     .,
                                                                                                                                                                         ,   I

              Case 1:20-cv-00012-NLH Document 14 Filed 02/18/20 Page 2 of 6 PageID: 88                                                                                   ii
                                                                                                                                                                             I




                                                                                                                                                                             I
   ~litE oF i-J~~~                                                 Sv.p~1'~ ~~ 0w~
                 \] P~~Jfr~                                      Lw,. ~l\t-l{)I Qj,iM-LtJii>J ·fkt- j
     No~rk,_- P. H·; ·t~~ ~ -- -                             .    . . _, . -.-• ........ ...   . ... .,_,,.. '   ... ...,i,. ~- .... . . . . ,. . .

         ... 7     ~.
                                                            -1 r,.ti:lr'&--J-~CLM.~ t~-{:),-0tl(7 '%-

                                                             LA&'l t - J ~ : _l 7on ~534
                                                                                                                                                              --1


                                                                 ~~ti-.l,J                               ~O('J -




                                                          . ~~jMo4'o~ :: ~:~ _
                                                                                                                                                                     0
lo: fls;.t<;J.i "'b.JT:.l wl.~t @...iJ ..,_. .J ~ oFC :                                                                                                                      l
 c~~Rl~!) eo~:,                      _          _                                                                                          FEB 1 8 2020                      I
                                                                                                                                                                             ,I,



  toe w~ls~t>.t> s-h                                                                                                             AT·S·30                ·           _M
   B~Ltt,l, ~ ;:r:- b~3.-0~                                                                                                                  WILLli~JR~ALSH

                    P\tAsi_ 1-l\t-L ~o-hd.      ~~pt;,J   -l4.   ii,))                 i+NN'i-fl£-!)              v~i.O~                              i+ffiJMlrJ}


.~ln~h~::~;: w~D~~~~~~~;~
             ~ 'l ••~~: o,c ~ ~~ ;                  1-.> :~~~Mul'=~~is ~d,'~..rC ...... .
   ~::~~::JI ~~ ~\,i£.:~~;~~~~
   -~~D




     ~r.:)   ~t,tR,    ~R-4---hi-        ~£__   UNtTEt  sr~_s Su_ptzME. Cou.R:73
     p.,J_; Nj w ;~; .J ~ )              ✓ . M~ Io\i-1.t, I ¥s _s.. t.+- I l 'l 'f .


                                                          ~.J.:,~ifuJ)
   &2.~Y)        K,,s ~j)~ DP'~~ .)O~D
                                                          D~                d t.\ ,-ii
  c.. f L ~~~ IV-,i9Ml f-\ot~
    , Ct=£:~~~~~~
        L'4Ml,.ln.l Dt,H$t-ON

                                                                                                                                                            ·'-
Case 1:20-cv-00012-NLH Document 14 Filed 02/18/20 Page 3 of 6 PageID: 89




                    ·'   .   ..   -· -   ---   _, '   .--   .   \ ~-
                                                                                                                                                        -
                                                                                                                                          --                     -
                                                                                                                                               -   __       -~
                                        •   ·••~~-•   •-• 'S   -- •   • 0• -   •••• • -   ~   h••--•-,.   >   -   •   -,,--.--   •   •   >,•   •
.,-~--~-.. ,., . -- ,- ..., ~·-----~·
            ,-
                 Case 1:20-cv-00012-NLH Document 14 Filed 02/18/20 Page 4 of 6 PageID: 90
                        Case 1:20-cv-00012-NLH Document 14 Filed 02/18/20 Page 5 of 6 PageID: 91
_;_   ....




                                                                                                                           I
                                                                                                                           I
             STATE dF NEW JERSEY                                    SUPERIOR COURT OF NEW JERSEY
                                                                    CT.Jl\-ffiERLAND COUNTY
                                                                    LAW DMSION- CRil\fiNAL
             vs.
                                                                                                                      I
                                                                    NOTICE OF MOTION                                  I
                                                                                                                      I
                                                                    PRUSE                                             I

                                                                                                                      ,,



                   .\



             TO: PROSECUTOR
                 CUMBERLAND COUNTY
                   A-i iJ
                      A-l L__
                             0



                              Mz5 I-le (                                                                          I
                                                                                                             . I
             PLEASE TAKE NOTICE               that on the                                                      '
                                                                                                               I


                                                                                                               I




             At     D iJ L       o'clock in the A:@t:&rJO?,.Aioon, or .as soon thereafter as m

             The undersigned,       t--\o,Jry Hi \~cw\,l'\ shall move before the SuperforCourt of_New         ,,'

             Jersey, Law Division, Criminal Part, Cumberland County Court H~use, Bridgeton,' New
                                                                                                              i
                                                                                                              I




                                                                   By:




                                                                                                         I
                                                                                                        /
Case 1:20-cv-00012-NLH Document 14 Filed 02/18/20 Page 6 of 6 PageID: 92




                    0       ~
                    (!)
                    i--••
                    0
                    1..1.
                      I                                         I
                    (\)
                    ··-.I
                    t!J                                   C/
                                                                I
                    ....1                                       I
                    1!)
                    ..,.I       z_           y
                                            ~
                                                                1
                                '
                                Lt· • i
                                             ~
                                          --....._(       V)


                    --...       D.                    b>
                                ~                         ~
                                                          e,
                                                                 j




                    --
                                o-
                                ~                     l         I(
                    ~

                     -
                      ...
                     -+
                                                      ~,         I
                                                                 (




                                                                ,I
                                                                    \
                                                                    II
                                                                    'I
                                                                    i
                    --                                    .t:    \
                                                                    (


                .
                    ---                               f
                                                      I
                                                                    l
                                                                     '




                                                                i
                                                                I
